Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 10,221,590 to Sanford.
Sanford discloses a lock assembly comprising: a box (100) having a first part (110) and a second part (120) which is pivotably mounted to the first part to define a room (111) between the first and second parts; a number wheel unit (130a, 130b, 130c, 130d) connected to the first part or the second part, the number wheel unit including multiple number wheels (131a, 131b, 131c, 131d) which are partially extending through slots (121a) defined through a wall of the first part or the second part (figure 5), each number wheel being semi-transparent wheel (indicia visible through slots), a resilient member (148 via 146) located on one side of the number wheel unit; a shackle unit (160, 175) connected to one of the first and second parts that is not connected with 
Sanford also discloses the box includes a switch (184) connected to an outside thereof, the switch is located corresponding to the light-emitting unit and electrically connected to the power source so as to control electric connection between the power source and the light-emitting member (column 6, lines 35-59), as in claim 2, wherein two notches (openings that receive the shackle in a locked position) defined in one of side panels of the first part or the second part that has the number wheel unit connected thereto, the U-shaped shackle are accommodated win the two notches when the first and second parts are mounted to each other (figures 1A, 1B, and 2), as in claims 3 and 4, as well as at least one positioning member (115) is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford, as applied above, in view of U.S. Patent Number 3,978,902 to Adkison.
Sanford discloses the invention substantially as claimed.  However, Sanford does not disclose the specific device that is the positioning member.  Adkison teaches of a mechanism for holding keys (4, 5) inside a wall (6) of a container by the use of a magnet (1) or hook (3).  This magnet is placed near an opening providing convenience to the user in depositing keys for holding within the container; for holding them securely in place; and primarily for providing quick and easy removal of the keys when they again are needed for use. 



All of the component parts are known in Sanford and Adkison.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to key holding mechanism as taught by Adkison onto the positioning member in Sanford, since manner the keys are retained within the lock assembly is in no way dependent on locking structure of the lock assembly, and the key holder could be used in combination with lock assembly to achieve the predictable results of providing quick and easy removal of the keys when they are needed for use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key boxes:
U.S. Patent Application Publication Number 2012/0119877 to Ng et al.; U.S. Patent Application Publication Number 2009/0095036 to Ng et al.; U.S. Patent Application Publication Number 2008/0115544 to Yang; U.S. Patent Application Publication Number 2007/0199356 to Owens et al.; U.S. Patent Application Publication Number 2004/0226325 to Ling; U.S. Patent Number 10,648,196 to Neau et al.; U.S. Patent Number 9,428,941 to Yang; U.S. Patent Number 6,345,898 to Roach; U.S. Patent Number 5,737,947 to Ling; U.S. Patent Number 4,576,022 to Gamble.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 27, 2021